 


109 HCON 336 IH: Commending the Bulletin of the Atomic Scientists on the 60th anniversary of publication.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 336 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Holt (for himself and Mr. Markey) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Commending the Bulletin of the Atomic Scientists on the 60th anniversary of publication. 
  
Whereas the Bulletin of the Atomic Scientists is a nonprofit bimonthly magazine founded by scientists in the aftermath of the detonation of atomic bombs over the cities of Hiroshima and Nagasaki; 
Whereas the Bulletin performs a vital service by educating the public through the publication of timely, readable, and substantive articles about the impact of science and technology on society; 
Whereas the Bulletin is a nonpartisan forum and information resource dedicated to preventing nuclear war, protecting against catastrophic terrorism, and establishing peace in the nuclear age; 
Whereas the editorial scope of the Bulletin reflects the conviction that the nuclear predicament of the world is related to issues such as the need for economic development that provides prosperity for all, the need to end regional conflicts around the world, and the need to recognize the political aspirations and human rights of people everywhere; and 
Whereas December 2005 was the 60th anniversary of the publication of the Bulletin: Now, therefore be it 
 
That the Congress hereby commends the Bulletin of the Atomic Scientists on the 60th anniversary of publication. 
2.The Clerk of the House of Representatives shall transmit a copy of this resolution to the Bulletin of the Atomic Scientists.  
 
